 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 530 
IN THE HOUSE OF REPRESENTATIVES 
 
November 20, 2004 
Mr. Price of North Carolina (for himself, Mr. Bilirakis, Mrs. Maloney, Mrs. Emerson, Ms. Lee, Mr. Ehlers, Mr. McGovern, Mr. Andrews, Ms. Ros-Lehtinen, Mr. Weiner, Mr. Scott of Virginia, Mr. Bradley of New Hampshire, Mr. Van Hollen, Mr. Payne, Mr. Shimkus, Mr. Miller of North Carolina, Mr. Etheridge, Mr. Tanner, Mr. Moore, Mrs. Tauscher, and Mr. Udall of New Mexico) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Encouraging The Former Yugoslav Republic of Macedonia (FYROM) and Greece to continue negotiations to determine a mutually acceptable official name for the FYROM, and for other purposes. 
  
Whereas in 1991 the southern region of the former Yugoslavia declared itself an independent country and recognized itself under the name Republic of Macedonia; 
Whereas since 1991 Greece has objected to the adoption and use of the name Republic of Macedonia by such country, maintaining that the name Republic of Macedonia refers to a regional province in northern Greece and that its use by such country implies historical and territorial claims on Greek Macedonian territory; 
Whereas in 1993 such country was admitted as a member state of the United Nations under the provisional name The Former Yugoslav Republic of Macedonia (hereinafter referred to as FYROM); 
Whereas since 1993 the United States has recognized and referred to such country as the FYROM; 
Whereas on September 13, 1995, the FYROM and Greece, under the auspices of the United Nations, signed an interim agreement pursuant to which discussions would be held to determine a mutually acceptable official name for the FYROM; 
Whereas on October 24, 2004, Greek Foreign Minister Petros Molyviatis and Foreign Minister Ilinka Mitreva of the FYROM, following talks in Skopje, agreed that it was the desire of both countries to intensify the pace of bilateral negotiations to resolve the issue under the auspices of the United Nations; 
Whereas on November 4, 2004, the Department of State announced the unilateral decision of the Government of the United States to recognize the FYROM as the Republic of Macedonia, just three days before a critical referendum in such country that was called for by opposition nationalists, in which citizens voted to implement a decentralization law passed by the Parliament in August 2004; 
Whereas the Department of State did not consult with or inform in a timely manner key Members of Congress who are knowledgeable in Hellenic and Balkans issues with respect to the decisionmaking process to recognize the FYROM as the Republic of Macedonia; 
Whereas the decision by the United States Government to recognize the FYROM as the Republic of Macedonia has diminished the position of Greece vis-à-vis the FYROM in bilateral negotiations to determine a mutually acceptable official name for the country and has encouraged efforts to bypass talks on this issue; 
Whereas the decision by the United States Government to recognize the FYROM as the Republic of Macedonia undermines the peaceful and constructive efforts between the FYROM and Greece to negotiate this issue; 
Whereas Greece has been promoting peace, democracy, stability and economic progress in the Balkans and has been one of the strongest allies of the United States for several decades; 
Whereas Greece is a major trading partner with, and the largest financial investor in, the FYROM; and 
Whereas the North Atlantic Treaty Organization (NATO), the European Union (EU), and the United Nations continue to recognize and refer to the FYROM as such: Now, therefore, be it 
 
That Congress— 
(1)urges The Former Yugoslav Republic of Macedonia (hereinafter referred to as FYROM) and Greece to honor the agreement that they signed in 1995 under which both countries agreed to determine a mutually acceptable official name for the FYROM;  
(2)requests the Secretary of State to return to the long-standing policy of the Government of the United States to recognize and refer to the FYROM as such; and 
(3) supports efforts sponsored by the United Nations to determine a mutually acceptable official name for the FYROM. 
 
